Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are currently pending, and for the reasons provided below, are presently allowed.

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	With regards to 35 U.S.C. 101, Claims 1-22 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance.  
Examiner asserts that the present invention is properly interpreted as being directed towards the abstract idea of a certain method of organizing human activities – specifically the fundamental economic principle or practice of determining an appropriate storage location for an item.
However, even assuming, arguendo, that the present invention were directed towards a certain method of organizing human activity and/or one of the other enumerated abstract ideas (i.e. mental process and/or mathematical relationship), it nonetheless includes additional elements that integrate any purported abstract ideas into a practical application.  Specifically, 
Additionally, even assuming, arguendo, that the present invention did not represent a practical application of the abstract idea, it nonetheless represents “significantly more” than the abstract idea because it provides an inventive concept that adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  For example, the presently amended claim language require that the present invention process data pertaining to a plurality of items and item types, wherein paragraphs [0004]-[0005] of the present Specification disclose that a typical facility includes hundreds or thousands of items.  Hence, similar to AmDocs, the present invention recites a specific, unconventional technological solution (i.e. inventory management based on a plurality of factors that, when viewed as an order combination, are not well-understood, routine, and conventional) that is narrowly drawn to a technological problem (i.e. massive record flows).
For the aforementioned reasons, Claims 1-22 are not rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 102 and 103, the following represents the closest prior art references to the present Claims, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
Feeney (Pub. No. US 2002/0032582) teaches a medication dispensing system that tracks medication quantities and storage capacity data.  The system can also reorder items when the items have reached a threshold level based on item usage data, and further may be configured to notify users of inventory levels.  However, Feeney does not teach determining a first and second maximum number of the item that can be stored in a first and second compartment respectively 
Godlewski (Pub. No. US 2010/0082458) teaches an inventory management system that determines when an item level becomes critically low, and in response orders additional inventory.  Godlewski further teaches tracking preset maximum numbers of items that can or should be stocked at any particular location, but does not teach that the maximum number of an item is determined based on the volumetric space of the item when loaded into a compartment.  Hence Godlewski does not teach determining a first and second maximum number of the item that can be stored in a first and second compartment respectively based on the volumetric space of an item when stored in each compartment, and further does not teach determining a change in volume between the first and second compartments.  Godlewski also does not teach notifying a user that the item should be stored in the second compartment rather than the first compartment based on the number of stock to be stored exceeding the first maximum for the first compartment.
Rosenberg (Pub. No. US 2002/0091594) teaches an inventory management system that determines when items should be reordered and specifically which cabinets the items should be stored in.  Furthermore, Rosenberg teaches storing a maximum amount of items that may be stored in a cabinet.  However, Rosenberg does not teach determining a number of items to store based on the maximum volumetric space the items occupy when stored in a compartment, and also does not teach re-assigning placement of the items into a different cabinet based on a difference between maximums of different cabinets.  Hence Rosenberg does not teach determining a first and second maximum number of the item that can be stored in a first and second compartment respectively based on the volumetric space of an item when stored in each compartment, and further does not teach determining a change in volume between the first and second compartments.  Rosenberg also does not teach notifying a user that the item should be stored in the second compartment rather than the first compartment based on the number of stock to be stored exceeding the first maximum for the first compartment.
Blank (Pub. No. WO 2008/157632 A2) teaches a medication inventory system that includes storing medications in patient-specific bins.  Furthermore, Blank teaches a central server configured to stock or restock the dispensing device at appropriate levels based on consumption rates and minimum supply amount.  However, Blank does not teach determining a first and second maximum number of the item that can be stored in a first and second compartment respectively based on the volumetric space of an item when stored in each compartment, and further does not teach determining a change in volume between the first and second compartments.  Blank also does not teach notifying a user that the item should be stored in the second compartment rather than the first compartment based on the number of stock to be stored exceeding the first maximum for the first compartment.
Martin (“Improving the layout of a warehouse at the Coast Guard Aircraft Repair and Supply Center,” Calhoun Institutional Archive of the Naval Postgraduate School, 1999) teaches assigning and/or moving items to various storage locations based on the usage of the items.  Martin further teaches various storage schema for items, such as by class and/or part number, and distance required to travel for items.  However, Martin does not teach determining a first and second maximum number of the item that can be stored in a first and second compartment 
While each and every element of the present invention is taught individually by the aforementioned references, combining the aforementioned references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.
For the aforementioned reasons, Claims 1-22 are not rejected under 35 U.S.C. 102 and/or 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686